Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is a response to the applicant amendment and remarks filed February 22nd, 2021.
Claims 1-19 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowerdew et al. US 7,211,986 B1 (“Flowerdew”) in view of Grant et al. US 2012/0047972 A1 (“Grant”).
As to claim 1, Flowerdew discloses a wireless charger incorporated into a device selected from a laptop, netbook, tablet, phone, display or a storage device, wherein the wireless charger is powered by an internal battery of the device (Flowerdew Column 4 Line 60-Column 5 Line 15 – wireless charger, in combination with Grant, see below) and creates an inductive field through a planar coil and planar ferrite layer to provide inductive power transfer to a receiver incorporated into another mobile or electronics device (Flowerdew Column 5 Lines 36-45 and Column 9 Line 58-Column 10 Line 7 – e.g., coil and ferrite layer within the charger) with a surface area smaller than the device incorporating the wireless charger (Flowerdew Figures 5-6, Column 5 Lines 1-15, or Column 7 Line 32-Column 8 Line 17 – e.g., the device receiving charge is smaller than the charger).  Flowerdew discloses many of the elements of claim 1, including a wireless charger with coil and ferrite arrangement for charging smaller devices.  Flowerdew mentions multiple possible power sources (e.g., Flowerdew Column 5 Lines 4-15) and form factors (e.g., Flowerdew Column 15 Lines 55-67) including input/outputs (e.g., Flowerdew Column 14 Lines 30-52), but does not explicitly disclose a charger incorporated into the devices of the claims or powered by that device’s internal battery.  However, the missing element is well known in the art because Grant discloses an inductive charger station in a .
Allowable Subject Matter
Claims 2-19 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a system or method for wireless charging having the combination of steps/elements in the claims including, among other elements, the receiver coil core and wrapper configuration of claims 2 or 19, in combination with the charger and operation details of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Amendment and Arguments
Applicant’s amendment and remarks filed 2/22/21 have been considered.  The previous objection has been withdrawn in response to the amendment.  After consideration of the amendment and arguments, the examiner has found that the prior art still discloses the elements of amended claim 1.  Therefore, the previous rejection under 35 USC 103 has been updated in response to the amendment above, with additional explanation below.  New claims 2-19 have been indicated as allowable.
Regarding claim 1, the applicant argued that Flowerdew and Grant are not properly readable together, and that the claims result in a planar charger coil that creates a magnetic field perpendicular to the surface of the charger coil new the coil, and not horizontal as in Flowerdew.  Although the examiner agrees that the charger described in claims 2 or 19 distinguishes over Flowerdew and Grant, the receiver structure and magnetic field language in claims 2 and 19 is not the same as in claim 1.  Flowerdew and Grant disclose a charger and a charger form factor and power supply combination similar to claim 1, as cited in the 35 USC 102 rejection above.  The coil and ferrite layer of Flowerdew may be considered “planar”, for example, because the components form a plane, or are within a plane of the charger.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.